Citation Nr: 0941260	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In July 2004, the Veteran submitted 
claims of entitlement to bilateral hearing loss and tinnitus.  
Subsequent to the Board's July 2008 remand, service 
connection was granted for tinnitus in the July 2009 rating 
decision and a 10 percent evaluation was assigned thereto, 
effective July 30, 2004.  This is considered a full grant of 
the benefits sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss did not manifest 
until many years after service and is not shown to be related 
to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  


Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters, dated in August 2004 and January 2008, advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Veteran's claim was re-adjudicated in the March 2008 and 
August 2009 supplemental statements of the case.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
available service treatment records and his identified VA and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In response to a request for records, the National 
Personnel Records Center indicated that the Veteran's 
personnel records were fire-related and are presumed 
destroyed.  In cases where the veteran's service treatment 
records are presumed destroyed, there is a heightened 
obligation to assist the veteran in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.303 (a) (2008).  

The Veteran was provided three VA examinations to determine 
the presence, severity, and etiology of his current bilateral 
hearing loss.  Twice the Board remanded the Veteran's claim 
based on inadequate findings in the February and December 
2008 VA examinations.  The Board finds that the April 2009 VA 
examination is adequate.  A medical opinion is adequate when 
it is based upon consideration of the veteran's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's "'evaluation of the 
claimed disability will be a fully informed one.'"  Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).  The examiner 
performed a thorough evaluation of the Veteran's service and 
post-service medical histories and provided the Board with a 
full description of the Veteran's current bilateral hearing 
loss.  Finally, there is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that 
"no error can be predicated on insufficiency of notice since 
its purpose had been served").

Historically, the Veteran served on active duty from November 
1951 to November 1955.  Herein, he is seeking service 
connection for bilateral hearing loss due to inservice 
exposure to acoustic trauma.  Specifically, the Veteran 
claims that he was exposed to acoustic trauma from the 
engines of B29 bombers while he refueled the planes.  
According to his service records, the Veteran was assigned to 
the 366th Supply Squadron and was, upon discharge, an Airman, 
Second Class.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1110, 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's November 1951 enlistment examination does not 
reveal complaints of or treatment for bilateral hearing loss.  
A clinical evaluation resulted in negative findings for the 
Veteran's internal and external ear canals.  An audiogram was 
not accomplished upon his enlistment, but a whispered voice 
test produced results of 15 on a 15-point scale, bilaterally.  
On his report of medical history, the Veteran did not report 
a history of or then current ear, nose, or throat trouble.  
In the section provided for a physician's summary, the 
examiner noted that the Veteran's medical history was 
"essent[ially] neg[ative]." 

In July 1955, the Veteran reported an inability open his jaw 
more than two centimeters and that he had left-sided pain 
with chewing for six hours.  Upon examination, a molar was 
discovered in a "bad position" and was surrounded by red, 
indurated tissue.  The diagnosis was a wisdom tooth and he 
was referred to the dental clinic for treatment.

The Veteran underwent a separation examination in September 
1955.  On his report of medical history, the Veteran 
indicated that he either then had or previous had ear, nose, 
or throat trouble, without further elaboration.  In the 
section provided for the physician's summary, no reference 
was made to hearing loss or ear trouble.  Nevertheless, the 
physician indicated that the Veteran experienced chest pain, 
gonorrhea, hemorrhoid tags, and stomach aches, all without 
complications or sequelae.  Moreover, the Veteran "denie[d] 
all other military medical history" (emphasis added).  A 
clinical evaluation of the Veteran's internal and external 
ear canals produced negative findings.  No audiogram was 
accomplished, but a whispered voice test produced results of 
15 on a 15-point scale, bilaterally.

In January 1994, the Veteran submitted a claim of entitlement 
to a nonservice-connected pension.  The Veteran indicated the 
claim was based on heart trouble, anemia, colon trouble, back 
trouble, and a fatty tumor on the back of his neck.  
Significantly, the Veteran did not mention bilateral hearing 
loss, diminished hearing acuity, or anything relevant 
thereto.  Pursuant to this claim, the Veteran submitted 
private treatment reports dated between January 1991 and 
March 1994.  These records were negative for complaints of or 
treatment for bilateral hearing loss.  However, in April 
1992, the Veteran received treatment for an earache.  Upon 
discovering that his right tympanic membrane was distorted 
and immobile, the diagnosis was otitis media.  The resulting 
report indicated that the Veteran's "[ears, nose, and throat 
were] otherwise clear."

In September 2004, the Veteran underwent a private 
audiological evaluation.  On this occasion, the Veteran 
complained of hearing loss and dizziness.  He asserted that 
was exposed to loud noise and that he has been "hard of 
hearing . . . since [the] Korea[n] [W]ar."  The Veteran then 
reported that his hearing had become worse after his active 
duty service and that he had trouble understanding speech.  
Although an audiogram was associated with the Veteran's 
claims file, his puretone thresholds were not provided.  The 
Veteran's puretone thresholds at the 250, 500, 1000, 2000, 
and 4000 Hertz levels were listed as "No Response."  Based 
on this evaluation, the diagnosis was "some" sensorineural 
hearing loss, but the examiner found that the results were 
"exaggerated by responding to sound."

In February 2008, the Veteran underwent a VA examination to 
ascertain the presence of bilateral hearing loss and, if 
present, the severity and etiology thereof.  The Veteran 
reported that he had difficulty understanding speech on the 
telephone and difficulty hearing his spouse or in any 
situation where background noise was present.  He further 
reported that he was exposed to B29 bomber engine backfires, 
the roar of jet engines, and helicopter engines during his 
active duty service.  The Veteran reported eight months of 
post-service occupational noise exposure while working at a 
factory, but none while working on a farm.  He did not report 
any recreational noise exposure.  Maryland CNC Word List 
Speech Recognition testing resulted in a score of 94 percent, 
bilaterally.  The results of diagnostic and clinical testing 
were "inconclusive."  Puretone and bone conduction results 
were "inconclusive" and "not consistent with speech 
recognition scores, speech reception thresholds, or acoustic 
reflex results."  The examiner stated that no medical 
opinion could be provided due to the "extreme inconsistent 
test results."

In December 2008, the Veteran underwent a second VA 
examination to determine the presence of bilateral hearing 
loss and, if present, the severity and etiology thereof.  The 
Veteran reiterated a history of inservice and post-service 
noise exposure.  The examiner administered the Maryland CNC 
Word List Speech Recognition testing, which resulted in 
scores of 86 percent at 45 decibels in the Veteran's right 
ear, and 76 percent at 45 decibels in his left ear.  The 
examiner was unable to evaluate the Veteran's puretone 
thresholds.  The examiner explained:

[The] Veteran's responses to pure tone 
stimuli were variable.  The [V]eteran's 
responses were indicative of "profound 
hearing loss" in both ears.  [However,] 
the [V]eteran's admitted speech 
reception thresholds were 30 [decibels 
hearing level] bilaterally.  The 
[V]eteran's admitted speech reception 
thresholds were inconsistent with [his] 
responses to pure tone stimuli and 
invalidated his responses to pure tone 
stimuli.  The [V]eteran's admitted 
speech reception threshold was 
indicative of a 'mild hearing loss' in 
the 500-2000 [Hertz] region or the two 
best thresholds in this frequency 
region.  Word recognition assessment was 
done at 45 [decibels hearing level].  
The [V]eteran's word recognition score 
at 45 [decibels hearing level] (which is 
normal conversational speech) was 86 
[percent] on the right and 76 [percent] 
on the left ear.  It is noticed [that 
these scores] were achieved at levels 
that should never have been audible to 
the [V]eteran had his responses to pure 
tone stimuli been valid. . . .  
Ipsilateral reflexes were present at 
500, 1000, 2000, and 4000 [Hertz] at 
normal levels bilaterally.  Again[,] 
presence of ipsilateral reflexes in 
light of [the V]eteran's responses to 
pure tone stimuli showing profound 
hearing loss in both ears is 
psychologically impossible (again[,] 
presence of stapedial reflexes were 
indicative that [the V]eteran's 
responses to pure tone stimuli were not 
valid).
 
Based on this explanation, the examiner stated that the 
Veteran's organic level of hearing could not be determined in 
either ear.  Thus, any opinion as to the etiology of hearing 
loss, "which probably exists in the high frequencies," was 
precluded.

In April 2009, the Veteran underwent a third VA examination 
to determine the presence of bilateral hearing loss and, if 
present, the severity and etiology thereof.  The Veteran 
again reported his history of inservice and post-service 
noise exposure.  The examiner administered the Maryland CNC 
Word List Speech Recognition testing, which resulted in 
scores of 80 percent at 85 decibels in the Veteran's right 
ear, and 88 percent at 75 decibels in his left ear.  The 
examiner stated that puretone thresholds could not be 
evaluated.  The examiner explained:

The [V]eteran's responses to pure-tone 
stimuli were indicative of severe 
hearing loss bilaterally.  Admitted 
speech reception thresholds were 40 
[decibels hearing level] in the right 
ear and 35 [decibels hearing level] in 
the left ear.  Admitted speech reception 
thresholds were indicative of a 
significantly better hearing sensitivity 
in both ears.  Repeated instructions 
were provided and yet there was no 
improvement in the [V]eteran's responses 
to pure-tone stimuli.  Word recognition 
assessment was done. . . .  It should be 
noted that [a] word recognition score of 
88 [percent] in the left ear was 
achieved at 75 [decibels hearing level] 
which should not have been audible to 
the [V]eteran had his responses to pure-
tone stimuli been valid.  In the right 
ear, [a] word recognition score of 80 
[percent] was achieved at 85 [decibels 
hearing level] which indicates that his 
speech should have been barely audible 
if the [V]eteran's responses to pure-
tone stimuli were valid.  Word 
recognition assessment in the right was 
done at 70 [decibels hearing level] too 
which should not have been audible to 
the [V]eteran if his responses to pure-
tone stimuli in this ear were valid and 
yet the [V]eteran scored word 
recognition score of 60 [percent] 
[sic]...In summary, the [V]eteran's 
current responses to pure-tone stimuli 
are not indicative of his underlying 
hearing sensitivity.

The examiner continued by recounting the findings of the 
December 2008 VA examination and the Veteran's statements 
concerning his inservice exposure to loud noises.  The 
examiner further stated:


This examiner is unable to state in 
terms of decibel values [the V]eteran's 
hearing sensitivity. . . .  It is likely 
that the [V]eteran does have some high 
frequency hearing loss, however, the 
magnitude of which cannot be defined 
based on the results of auto-acoustic 
emission test. . . .  The [V]eteran's 
hearing sensitivity in high frequencies 
cannot be estimated based on the results 
of his speech test. . . .  This examiner 
must state that probably word 
recognition score in the current 
evaluation, 80 [percent] in the right 
and 88 [percent] may be close to 
[V]eteran's accurate word recognition, 
with some possible errors.  I believe 
the best that could be done as far as 
audiological evaluation of [V]eteran by 
this examiner has been done.

Service treatment records did not demonstrate complaints of 
or treatment for bilateral hearing loss.  Post-service 
records failed to document complaints of, treatment for, or a 
diagnosis of bilateral hearing loss for many years after the 
Veteran was discharged from active service.  This period 
without complaints, treatment, or diagnoses is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim herein.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

During the pendency of this appeal, however, the Veteran 
stated that he has experienced bilateral hearing loss since 
the exposure to loud noises during his active duty service.  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 494-8 (1997), citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence 
of symptomatology is pertinent to a claim for service 
connection if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the lay evidence submitted by the Veteran 
regarding his symptoms since his discharge from active duty 
service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, the 
Federal Circuit commented that such instances include 
establishing a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Id.  Similarly, 
the U.S. Court of Appeals for Veterans Claims has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that 
certain disabilities are not conditions capable of lay 
diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d. 1331, 1335-6 (Fed. Cir. 2006).

As mentioned above, a review of the Veteran's service 
treatment records did not reveal complaints of or treatment 
for bilateral hearing loss.  Although the Veteran was not 
afforded puretone threshold testing upon his discharge in 
September 1955, he did not then indicate that he was 
experiencing symptoms of diminished hearing acuity.  In fact, 
the Veteran denied experiencing any disorder or symptoms 
other than those listed on his separation examination report.  
In April 1992, the Veteran was treated for otitis media and 
yet, did not mention bilateral hearing loss or even a 
diminished hearing acuity.  In January 1994, the Veteran did 
not include bilateral hearing loss on his application for a 
nonservice-connected pension, but did list other disorders.  
The first post-service evidence of record wherein the 
Veteran's hearing acuity was tested was dated in September 
2004, some 49 years after his discharge.  This testing 
revealed "some" high frequency sensorineural hearing loss 
that was "exaggerated."  In three subsequent, comprehensive 
VA examinations, the examiners were unable to provide viable 
puretone thresholds due to vast inconsistencies between the 
reported puretone threshold levels and the scores and decibel 
hearing levels for his speech and word recognition tests.  
Further, the evidence of record does not include a competent 
medical opinion relating the Veteran's bilateral hearing loss 
to his active duty service.  As such, the evidence of record 
is not supportive of a finding that the Veteran experienced 
chronic bilateral hearing loss during his active service or 
for many years thereafter.  Consequently, the Board finds 
that the Veteran's lay statements concerning continuity of 
symptomatology are outweighed by the objective evidence of 
record, the Veteran's consistent failure to report symptoms 
relevant to bilateral hearing loss during the course of 
related post-service medical treatment, and the absence of 
supportive medical evidence.  Buchanan, 451 F.3d. at 1335-6.  
As such, service connection for bilateral hearing loss based 
on a continuity of symptomatology is not warranted.  See 
Savage, 10 Vet. App. at 494-8; see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999) (holding that continuity of 
symptomatology may be established if an veteran can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology).

To the extent that the Veteran asserts that his current 
bilateral hearing loss is related to his active duty service, 
the Board finds that as laymen, his statements are not 
competent medical evidence on the etiology of either 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of record does not demonstrate that the 
Veteran possesses the ability, knowledge, or experience to 
provide competent etiological opinions.  Jandreau, 492 F.3d 
at 1377; Espiritu, 2 Vet. App. at 494.  Consequently, lay 
assertions of medical etiology cannot constitute evidence 
upon which to grant the claim for service connection.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995). 

In this, and in other cases, only competent evidence may be 
considered to support Board findings.  Accordingly, the Board 
is not free to substitute its own judgment for that of an 
expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The only medical opinions of record concerning the etiology 
of the Veteran's current bilateral hearing loss are 
inconclusive due to conflicting and/or inconsistent results.  

Thus, in the absence of medical evidence that this disorder 
is related to the Veteran's active duty service or was caused 
or aggravated by a service-connected disability, the 
preponderance of the evidence is against his claim.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


